Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 16/950432 filed on 10/28/2022. 
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 112a are issued. New rejections under 35 USC 103 are issued.  
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are moot in light of the newly cited portions of the Datta reference shown below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 14 recite “generating … a first set of instructions … to implement the adjustment in the webpage; obtaining a second set of instructions, … to cause other adjustments to the webpage different from the adjustment and before generation of the first set of instructions, the second set of instructions is organized into first executable computer instruction code and the webpage is injected with an instruction to direct a web browser to request at least a part of the first executable computer instruction code when executing code of the webpage” however, nowhere in the specification is there a description or an example of a second set of instructions to cause other adjustments obtained before the generation of a first set of instructions to implement an adjustment. By virtue of their dependency, claims 2-7, 9-13, and 15-20 are rejected.

 


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-20 are rejected under 35 USC 103 as being unpatentable over the teachings of
Drai et al, US Publication No. 2012/0284252 A1, hereinafter Drai, in view of
De Datta et al, US Patent No. 8949254 B1, hereinafter Datta. As per,

	
Claims 1, 8
Drai teaches
A method comprising: /
A system comprising: one or more computer-readable medias configured to store instructions; one or more processors coupled to the one or more computer-readable medias and configured to execute the instructions to cause or direct the system to perform operations, the operations comprising: /
A method comprising:
receiving, at a computing system, one or more types of marketing data; (Drai [0022] According to another embodiment, the CDN can provide a tool for easily managing and/or modifying header metadata. This data when managed correctly can provide additional information on the site and/or the specific page and by doing so, can increase the site's rank for specific terms; [0035])
processing, via the computing system, the marketing data to determine an adjustment to a webpage; (Drai [0032] According to another embodiment, the CDN optionally provides a tool for monitoring and boosting keywords on site (keyword optimization), as well as for providing feedback on specific words, for example with regard to popularity, usage in various types of queries and so forth)
generating, at the computing system, a first set of instructions, configured to implement the adjustment in the webpage; (Drai [0013] The CDN can identify the duplication while serving the pages and notify the site owner and/or automatically prevent or resolve the duplication, for instance by providing the appropriate HTTP code and referring all duplications to one URL. Duplication is tracked by, for example, analyzing the CDN instructions or by checking the checksum of the cached objects. For example, the CDN instructions can be analyzed to determine whether there are two different URLs pointing to the same content from the origin and/or by comparing files that are provided by the same site, to locate any such duplication)
[…];
[…];
[…].
Drai does not explicitly teach, Datta however in the analogous art of web page optimization teaches
obtaining a second set of instructions, the second set of instructions configured to cause other adjustments to the webpage different from the adjustment and before generation of the first set of instructions, the second set of instructions is organized into first executable computer instruction code and the webpage is injected with an instruction to direct a web browser to request at least a part of the first executable computer instruction code when executing code of the webpage; (Datta col. 3, ln. 58-67, col. 4, ln. 1-5 “In some embodiments, portions of a corpus of content may be sequentially analyzed at 104. For example, pages of a website that are linked together may be sequentially analyzed, e.g., according to the page hierarchy of the website. In some embodiments, the analysis of 104 includes identifying modifications to off-page content associated with a page …  modifications are integrated in a manner or format that allows the resulting content to be crawled. For example, added content may be loaded directly into the HTML (HyperText Markup Language) of a page. In various embodiments, added content may be presented in any appropriate manner, including inline with previously existing content and/or separately via one more dedicated widgets”)
organizing, at the computing system, the first set of instructions and the second set of instructions into second executable computer instruction code, the second executable computer instruction code configured to be executed by a web browser to cause the adjustment and the other adjustments in the webpage, the adjustment and the other adjustments in the webpage having an effect to adjust at least one of the types of marketing data; and (Datta col. 3, ln. 67-col. 4, ln. 1-5 “ modifications are integrated in a manner or format that allows the resulting content to be crawled. For example, added content may be loaded directly into the HTML (HyperText Markup Language) of a page. In various embodiments, added content may be presented in any appropriate manner, including inline with previously existing content and/or separately via one more dedicated widgets”)
injecting a second instruction directly into the webpage, the second instruction directing a web browser to request at least a part of the second executable computer instruction code when executing code of the webpage. (Datta col. 8, ln. 59-61 “a content optimization tool or module of code (e.g., that is provided by the third party provider) may be directly integrated into a website and may be invoked each time a page is requested)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Drai’s web page optimization to include directly injecting code into a web browser to request the code when executing the webpage in view of Datta in an effort to discoverability of a website (Datta col. 2, ln. 16-17 & MPEP 2143G).
	Claim 2
Drai teaches
wherein the computing system comprises at least one of marketing data sources, optimization engines, publishers, compilers, or injection modules. (Drai [0031] According to another embodiment, the CDN optionally helps in localization efforts, which in tum helps improve the site's search rank. By serving the content from a location close to the end user (preferably the same country), and delivering localized content from IPs in the local country. This improves SEO (as well as performance), and helps the localization efforts, especially when the content is different for the localized sites).
Claims 3, 9
wherein the marketing data includes one or more: search engine optimization data, site crawl data, log file data, web analytics data, competitor data, paid media spend data, paid media performance data, customer data platform data, customer relationship management platform data, account based marketing system data, ecommerce data, and online-to-offline data.  (Drai [0016] “the system and method optionally transfers the relevant web crawler logs to the site for analysis”)
Claims 4, 10
wherein the adjustment is selected from a set of adjustments including: removing duplicate content, adjusting tags and titles, adjusting mobile image and video media, adjusting product offers, adjusting calls to action (CTA's), adjusting personalized content, adjusting marketing offers, and adjusting user experiences.  (Drai [0013] “The CDN can identify the duplication while serving the pages and notify the site owner and/or automatically prevent or resolve the duplication, for instance by providing the appropriate HTTP code and referring all duplications to one URL”)
Claims 5, 11
wherein the webpage is a webpage component or fragment.  (Drai [0022] “the CDN can provide a tool for easily managing and/or modifying header metadata”)
Claims 6, 12
Drai does not explicitly teach, Datta however in the analogous art of web page optimization teaches
further comprising directing, by the computing system, the web browser, in response to the web browser executing the instruction, the web browser to the at least a part of the executable computer instruction code.  (Drai col. 8, ln. 38-39 “added content may be loaded directly into the HTML of a page”)
The rationales to modify/combine the teachings of Drai with/and the teachings of Datta are presented in the examining of claim 1, 8 and incorporated herein.
Claims 7, 13
Drai does not explicitly teach, Datta however in the analogous art of web page optimization teaches
further comprising injecting a third instruction directly into the webpage, the third instruction directing a web browser to render the Page 3 of 8Application No. 16/950,432Attorney Docket Number B1074.10036US02Responsive to Office Action dated December 17, 2021webpage, the rendered webpage including the adjustment.  (Datta col. 8, ln. 15-21 “content (including links) may be published on a page in any appropriate manner, including inline with previously existing content and/or separately via one or more dedicated widgets;” ln. 36-40 “added content is integrated in a manner or format that allows the content to be crawled. For example, added content may be loaded directly into the HTML of a page”)
The rationales to modify/combine the teachings of Drai with/and the teachings of Datta are presented in the examining of claim 1, 8 and incorporated herein.
Claim 14
A method comprising: 
receiving one or more types of marketing data; (Drai [0022] According to another embodiment, the CDN can provide a tool for easily managing and/or modifying header metadata. This data when managed correctly can provide additional information on the site and/or the specific page and by doing so, can increase the site's rank for specific terms; [0035])
processing the marketing data to determine an adjustment for a webpages; (Drai [0032] According to another embodiment, the CDN optionally provides a tool for monitoring and boosting keywords on site (keyword optimization), as well as for providing feedback on specific words, for example with regard to popularity, usage in various types of queries and so forth)
[…]; 
generating a first set of instructions configured to implement the adjustment in the webpage; (Drai [0013] The CDN can identify the duplication while serving the pages and notify the site owner and/or automatically prevent or resolve the duplication, for instance by providing the appropriate HTTP code and referring all duplications to one URL. Duplication is tracked by, for example, analyzing the CDN instructions or by checking the checksum of the cached objects. For example, the CDN instructions can be analyzed to determine whether there are two different URLs pointing to the same content from the origin and/or by comparing files that are provided by the same site, to locate any such duplication)
[…];
[…];
[…].
Drai does not explicitly teach, Datta however in the analogous art of web page optimization teaches
determining a webpage for which the adjustment is to be implemented, the webpage selected from a plurality of webpages based on web analytics of the plurality of webpages; (Datta figs. 2-3 noting the identification of pages to include content based on matching technique; col. 3, ln. 60-66 “At 304, the set of pages is optionally categorized based on one or more metrics. In various embodiments, pages may be categorized based on metrics such as crawl frequency, frequency of page views, user browsing behavior, number of inlinks to a page, number of external links from a page, etc., and prescribed thresholds associated with such metrics;” col. 3, ln. 29-42 “Such content that should appear may be compared to existing content to identify potential modifications at 104. In various embodiments, the potential modifications identified at 104 may include altering existing content (e.g., reorganizing, replacing, or otherwise adjusting existing content and/or the presentation of content), adding new content (e.g., synonyms or other interchangeable expressions for important terms, links to other pages or resources, etc.), smearing content from any appropriate source (e.g., adding content to a page that is extracted from a related and/or relevant source), surfacing content that was previously not static and hence not searchable or crawlable, moving content (e.g., from one portion of a page to another portion of the page or from one page of a website to another page of the website);” col. 4, ln. 46-56 “the expanded content is optionally matched against a set of content using a relaxed matching technique to obtain a mapping of the page to a subset of relevant content. The set of content may include any queries, terms, keywords, phrases, expressions, or other identifiers used to index and/or locate a resource such as a web page. In various embodiments, a set of queries employed at 206 may be populated, for example, using any applicable reverse search engine and/or from any other appropriate sources such as search engine logs, search logs from websites, search terms extracted from traffic logs”)
obtaining a second set of instructions, the second set of instructions configured to cause other adjustments to the webpage different from the adjustment and before generation of the first set of instructions, the second set of instructions is organized into first executable computer instruction code and the webpage is injected with an instruction to direct a web browser to request at least a part of the first executable computer instruction code when executing code of the webpage;  generating second a set of executable computer instruction code configured to be executed by a web browser using the first set of instructions and the second set of instructions (Datta col. 3, ln. 58-67, col. 4, ln. 1-5 “In some embodiments, portions of a corpus of content may be sequentially analyzed at 104. For example, pages of a website that are linked together may be sequentially analyzed, e.g., according to the page hierarchy of the website. In some embodiments, the analysis of 104 includes identifying modifications to off-page content associated with a page …  modifications are integrated in a manner or format that allows the resulting content to be crawled. For example, added content may be loaded directly into the HTML (HyperText Markup Language) of a page. In various embodiments, added content may be presented in any appropriate manner, including inline with previously existing content and/or separately via one more dedicated widgets”)
generating a second executable computer instruction code configured to be executed by a web browser using the first set of instructions and the second set of instructions; and (Datta col. 3, ln. 67-col. 4, ln. 1-5 “modifications are integrated in a manner or format that allows the resulting content to be crawled. For example, added content may be loaded directly into the HTML (HyperText Markup Language) of a page. In various embodiments, added content may be presented in any appropriate manner, including inline with previously existing content and/or separately via one more dedicated widgets”)
injecting a second instruction directly into the webpage, the second instruction directing a web browser to request at least a part of the second executable computer instruction code when executing code of the webpage. (Datta col. 8, ln. 59-61 “a content optimization tool or module of code (e.g., that is provided by the third party provider) may be directly integrated into a website and may be invoked each time a page is requested)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Drai’s web page optimization to include determining adjustments for a subset of webpages and directly injecting code into a web browser to request the code when executing the webpage in view of Datta in an effort to discoverability of a website (Datta col. 2, ln. 16-17 & MPEP 2143G).
Claim 15
Drai teaches
wherein the method is performed by a computing system that includes one or more of: optimization engines, publishers, compilers, and injection modules. (Drai [0031] According to another embodiment, the CDN optionally helps in localization efforts, which in tum helps improve the site's search rank. By serving the content from a location close to the end user (preferably the same country), and delivering localized content from IPs in the local country. This improves SEO (as well as performance), and helps the localization efforts, especially when the content is different for the localized sites).
Claim 16
wherein the marketing data includes one or more: search engine optimization data, site crawl data, log file data, web analytics data, competitor data, paid media spend data, paid media performance data, customer data platform data, customer relationship management platform data, account based marketing system data, ecommerce data, and online-to-offline data.  (Drai [0016] “the system and method optionally transfers the relevant web crawler logs to the site for analysis”)
Claim 17
wherein the adjustment is selected from a set of adjustments including: removing duplicate content, adjusting tags and titles, adjusting mobile image and video media, adjusting product offers, adjusting calls to action (CTA's), adjusting personalized content, adjusting marketing offers, and adjusting user experiences.  (Drai [0013] “The CDN can identify the duplication while serving the pages and notify the site owner and/or automatically prevent or resolve the duplication, for instance by providing the appropriate HTTP code and referring all duplications to one URL”)
Claim 18
wherein the webpage is a webpage component or fragment.  (Drai [0022] “the CDN can provide a tool for easily managing and/or modifying header metadata”)
Claim 19
Drai does not explicitly teach, Datta however in the analogous art of web page optimization teaches
wherein the webpage is further selected based on conversion events associated with the plurality of webpage. (Datta fig. 2 noting the identification of pages to include content based on matching technique; col. 3, ln. 29-42 “Such content that should appear may be compared to existing content to identify potential modifications at 104. In various embodiments, the potential modifications identified at 104 may include altering existing content (e.g., reorganizing, replacing, or otherwise adjusting existing content and/or the presentation of content), adding new content (e.g., synonyms or other interchangeable expressions for important terms, links to other pages or resources, etc.), smearing content from any appropriate source (e.g., adding content to a page that is extracted from a related and/or relevant source), surfacing content that was previously not static and hence not searchable or crawlable, moving content (e.g., from one portion of a page to another portion of the page or from one page of a website to another page of the website);” col. 4, ln. 46-56 “the expanded content is optionally matched against a set of content using a relaxed matching technique to obtain a mapping of the page to a subset of relevant content. The set of content may include any queries, terms, keywords, phrases, expressions, or other identifiers used to index and/or locate a resource such as a web page. In various embodiments, a set of queries employed at 206 may be populated, for example, using any applicable reverse search engine and/or from any other appropriate sources such as search engine logs, search logs from websites, search terms extracted from traffic logs”) 
The rationales to modify/combine the teachings of Drai with/and the teachings of Datta are presented in the examining of claim 14 and incorporated herein.
Claim 20
Drai does not explicitly teach, Datta however in the analogous art of web page optimization teaches
further comprising injecting a third instruction directly into the webpage, the third instruction directing a web browser to render the webpage, the rendered webpage including the adjustment.  (Datta col. 8, ln. 15-21 “content (including links) may be published on a page in any appropriate manner, including inline with previously existing content and/or separately via one or more dedicated widgets;” ln. 36-40 “added content is integrated in a manner or format that allows the content to be crawled. For example, added content may be loaded directly into the HTML of a page”)
The rationales to modify/combine the teachings of Drai with/and the teachings of Datta are presented in the examining of claim 14 and incorporated herein.



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0074006 A1; US 9146906 B1; US 2015/0019954 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624